Exhibit 10.1

 

LOGO [g130217g91o61.jpg]   

1035 O’Brien Drive, Menlo Park, CA 94025

Tel +1-650-272-6269 | Fax +1-650-362-1908

January 29, 2016

Carlo Russo, M.D.

Re: Employment Terms for Executive Vice President and Chief Medical Officer

Dear Carlo,

In connection with the acquisition (the “Acquisition”) of all outstanding shares
of Annapurna Therapeutics SAS (the “Target”) by Avalanche Biotechnologies, Inc.
(the “Company”), this letter agreement (the “Agreement”) memorializes the
employment terms for your employment with the Company in the position of
Executive Vice President and Chief Medical Officer of the Company. These terms
will become effective on the closing of the Acquisition (the “Closing Date”). In
the event the Acquisition is not consummated, this Agreement shall be of no
force or effect. Your first day of work as Executive Vice President and Chief
Medical Officer will be the Closing Date.

Effective as of the Closing Date, your employment terms will be as follows:

 

1. Duties; Reporting Relationship; Office Location.

In the position of Executive Vice President and Chief Medical Officer, you will
serve in an executive capacity and will be required to perform the duties of
Executive Vice President and Chief Medical Officer as commonly associated with
this position, and other duties commensurate with such position as may be
assigned to you by the President and Chief Operating Officer of the Company from
time to time. You will report directly to the President and Chief Operating
Officer, and will work at the Company’s offices located in Philadelphia,
Pennsylvania.

 

2. Compensation and Benefits.

Your base salary will be Four Hundred and Forty Thousand Dollars ($440,000)
annually, subject to payroll deductions and all required withholdings,
representing full-time employment with the Company. Your salary will be paid in
accordance with the Company’s standard payroll schedule.

In addition, for each calendar year starting with 2016 you will be eligible to
earn an annual performance bonus with a target bonus amount equal to forty
percent (40%) of your salary earned during the bonus year, provided that you are
actively employed from the Closing Date through and including the date of bonus
grants. Your annual bonus will be calculated based on attainment of individual
goals (including corporate and personal objectives) to be determined by the
Board. Bonus payments will be in the form of cash and will be granted entirely
at the discretion of the Board. Any cash bonus payments will be less payroll
deductions and all required withholdings.



--------------------------------------------------------------------------------

LOGO [g130217g91o61.jpg]   

1035 O’Brien Drive, Menlo Park, CA 94025

Tel +1-650-272-6269 | Fax +1-650-362-1908

 

You will be eligible to participate in the Company’s general employee benefits
in accordance with the terms, conditions and limitations of the benefit plans to
the extent such plans have been established by the Company.

 

3. Stock Options.

In addition to the compensation and benefits described above, the Company will
grant you, upon the Closing Date, a stock option which, when combined with the
Rollover Options (as defined below) will give you options to purchase an
aggregate of two percent (2%) of the outstanding shares of the Company’s common
stock (based on basic shares outstanding as measured immediately following the
consummation of the Acquisition), with the new option grant provided in this
Section 3 having a per share exercise price equal to the closing sales price of
the Company’s common stock on the Closing Date and providing that the new option
shall vest with respect to 25% of the total option shares on the first
anniversary of the Closing Date, and 1/48th of the total option shares shall
vest each month thereafter so that all of the shares subject to the new option
are vested and exercisable on the fourth anniversary of the Closing Date. The
Company shall file a registration statement on Form S-8 on or prior to the first
anniversary of the Closing Date, registering the offer of the shares of the
Company’s common stock subject to the foregoing stock option. For purposes of
calculating the number of options required to give you options to purchase an
aggregate of two percent (2%) of the outstanding shares of the Company’s common
stock (as described above), the option grant described in this Section 3 shall
be combined with the options to purchase Company common stock which you will
receive pursuant to the rollover of your stock options in Target pursuant to the
Acquisition agreement (the “Rollover Options”). For good and valuable
consideration, you agree that any acceleration of the Rollover Options (either
alone or in combination with another event) which may have occurred in
connection with the Acquisition and the other transactions contemplated by the
Acquisition agreement is hereby waived, it being further agreed that any such
acceleration shall apply in the event of a change in control transaction
involving the Company following the consummation of the Acquisition.

 

4. Confidentiality and Proprietary Information Obligations.

 

  (a) Company Policies and Proprietary Information Agreement. You will be
required to sign the Employee Proprietary Information and Inventions Assignment
Agreement attached hereto as Exhibit A (the “Proprietary Information
Agreement”).

 

  (b)

Adverse or Outside Business Activities. Throughout your employment with the
Company, you may engage in civic, academic teaching and lectures, and
not-for-profit activities and up to two for-profit boards so long as such
activities do not interfere with the performance of your duties hereunder or
present a conflict of interest with the Company. You may not engage in other
employment or undertake any other commercial business activities unless you
obtain the prior written consent of the Board. The Company may rescind its
consent to your



--------------------------------------------------------------------------------

LOGO [g130217g91o61.jpg]   

1035 O’Brien Drive, Menlo Park, CA 94025

Tel +1-650-272-6269 | Fax +1-650-362-1908

 

  service as a director of all other corporations or participation in other
business or public activities, if the Company, in its sole discretion,
determines that such activities compromise or threaten to compromise the
Company’s reputational or business interests or conflict with your duties to the
Company. In addition, throughout the term of your employment with the Company,
you agree not to, directly or indirectly, without the prior written consent of
the Company, own, manage, operate, join, control, finance or participate in the
ownership, management, operation, control or financing of, or be connected as an
officer, director, executive, partner, employee, principal, agent,
representative, consultant, licensor, licensee or otherwise with, any business
or enterprise engaged in any business which is competitive with or which is
reasonably anticipated to be competitive with the Company’s business; provided,
however, that you may purchase or otherwise acquire up to (but not more than)
one percent (1%) of any class of securities of any enterprise (but without
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange. You hereby represent and
warrant that you have disclosed previously to the Board all other employment or
other commercial business activities that you already undertake, or intend to
undertake (to the extent currently known by you), during your period of
employment with the Company.

 

5. Change in Control and Severance Agreement.

Concurrently with the execution of this Agreement, you and the Company shall
enter into the Change in Control and Severance Agreement attached hereto as
Exhibit B (the “Severance Agreement”).

 

6. No Conflicts.

By signing this Agreement you hereby represent to the Company that, except as
previously disclosed to the Company: (a) your employment with the Company is not
prohibited under any employment agreement or other contractual arrangement; and
(b) you do not know of any conflicts which would restrict your employment with
the Company. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company, and that you are presently in compliance with such contracts, if any.

 

7. At Will Employment.

Your employment relationship with the Company will be an “at-will” arrangement.
This means that either you or the Company may terminate your employment at any
time, with or without cause, and with or without advance notice. This “at-will”
employment relationship cannot be changed except in a written agreement approved
by the Company and signed by you and by a duly authorized officer of the
Company.



--------------------------------------------------------------------------------

LOGO [g130217g91o61.jpg]   

1035 O’Brien Drive, Menlo Park, CA 94025

Tel +1-650-272-6269 | Fax +1-650-362-1908

 

8. Miscellaneous.

As required by law, your employment is contingent upon satisfactory proof of
your identity and legal authorization to work in the United States.
Additionally, this offer is contingent upon your completion of the employment
application, verification of your references, satisfactory completion of a
pre-employment background check (all of which will be completed by the Company
prior to the Closing Date) and execution of the Employee Confidentiality and
Invention Assignment Agreement and the Acknowledgment of Business Ethics and
Conduct Guide and Company Policies.

Except as specifically set forth in the subsequent paragraph, this Agreement,
together with your Proprietary Information Agreement, forms the complete and
exclusive statement of your employment agreement with the Company. The
employment terms in this Agreement supersede any other agreements or promises
made to you by anyone, whether oral or written, concerning your employment
terms. Without limitation of your rights under the Severance Agreement, the
Company will have the right to reassign you, to change your compensation, or to
terminate your employment at any time, with or without cause or advance notice.
This Agreement will bind the heirs, personal representatives, successors and
assigns of both you and the Company, and inure to the benefit of both you and
the Company, their heirs, successors and assigns. If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination shall not affect any other provision of this Agreement and
the provision in question shall be modified so as to be rendered enforceable in
a manner consistent with the intent of the parties insofar as possible under
applicable law. This Agreement shall be construed and enforced in accordance
with the laws of the State of California without regard to conflicts of law
principles. Any ambiguity in this Agreement shall not be construed against
either party as the drafter. Any waiver of a breach of this Agreement, or rights
hereunder, shall be in writing and shall not be deemed to be a waiver of any
successive breach or rights hereunder. This Agreement may be executed in
counterparts, which shall be deemed to be part of one original, and facsimile
signatures shall be equivalent to original signatures.

Notwithstanding the preceding paragraph, following the Closing Date you shall
remain entitled to the transaction bonus of One Hundred Thousand Dollars
($100,000) awarded to you by the board of directors of Target (which, to the
extent unpaid at the Closing Date, the Company will cause to be paid within five
(5) business days of the Closing Date).

[Signature page immediately follows]



--------------------------------------------------------------------------------

LOGO [g130217g91o61.jpg]   

1035 O’Brien Drive, Menlo Park, CA 94025

Tel +1-650-272-6269 | Fax +1-650-362-1908

 

Please sign and date this letter and return it to me by the close of business on
Friday, January 29, 2016, in order to confirm your employment terms as set forth
above.

We look forward to a productive and enjoyable work relationship with you.

 

Sincerely, Avalanche Biotechnologies, Inc.:

/s/ Paul B. Cleveland

Name: Paul B. Cleveland Title: President & Chief Executive Officer Understood
and Accepted:

/s/ Carlo Russo

Carlo Russo, M.D.

Date: January 29, 2016



--------------------------------------------------------------------------------

LOGO [g130217g91o61.jpg]   

1035 O’Brien Drive, Menlo Park, CA 94025

Tel +1-650-272-6269 | Fax +1-650-362-1908

 

EXHIBIT A

EMPLOYEE CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT



--------------------------------------------------------------------------------

Avalanche Biotechnologies, Inc.

EMPLOYEE CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT

In partial consideration and as a condition of my employment by AVALANCHE
BIOTECHNOLOGIES, (the “Company”), and effective as of the date that my
employment by the Company first commenced as set forth below, I, the
undersigned, agree as follows:

1. NONDISCLOSURE OF CONFIDENTIAL INFORMATION.

1.1. Confidential Information. During the term of my employment, I may receive
and otherwise be exposed to confidential and proprietary information relating to
the Company’s business, strategies, designs and technologies, or to proprietary
or confidential information relating to the Company’s suppliers, customers or
business partners. Such confidential and proprietary information may include but
not be limited to confidential or proprietary information supplied to me with
the legend “Confidential” or “Proprietary,” or equivalent, and any of the
following types of information, whether or not marked as confidential or
proprietary: (i) information regarding physical or chemical or biological
materials (such as, but not limited to, reagents, gene sequences, nucleic acids,
cell lines, media, antibodies, compounds, c-DNAs, antisense nucleotides,
proteins and vectors) and techniques for their handling and use;
(ii) information regarding ideas, technology and processes (such as, but not
limited to, assays, techniques, sketches, schematics, drawings, works of
authorship, models, designs, inventions, know-how, technical documentation,
equipment, algorithms, software programs, software source documents, formulae);
(iii) information concerning or resulting from research and development projects
and other projects (such as, but not limited to, preclinical and clinical data,
design details and specifications, engineering information, and works in
process); (iv) business and financial information (such as, but not limited to,
current, future, and proposed products and services, financial information and
models, information relating to procurement requirements, purchasing,
manufacturing, customer lists, product plans, product ideas, business
strategies, marketing or business plans, financial or personnel matters,
investors, employees, business and contractual relationships, business
forecasts, sales and merchandising, and information regarding third parties,
suppliers, customers, employees, investors or facilities); (v) Inventions (as
defined below), and (iv) information, derivatives, improvements or enhancements
created using the foregoing information. (all of the above collectively referred
to as “Confidential Information”). I understand that Confidential Information
shall not include information that (a) is in the public domain at the time of
disclosure or enters the public domain following disclosure through no fault of
mine, (b) is already in my possession prior to disclosure hereunder (as
reflected by my written records), or (c) is required to be disclosed pursuant to
an order of any competent court or government agency or rules of a securities
exchange.

1.2. Duties. I acknowledge the confidential and secret character of the
Confidential Information, and agree that the Confidential Information is the
sole, exclusive and extremely valuable property of Company. Accordingly, I agree
not to use the Confidential Information except in the performance of my
authorized duties as an employee of Company, and not to disclose all or any part
of the Confidential Information in any form to any third party, either during or
after the term of my employment, without the prior written consent of the
Company on a case-by-case basis. Appropriate prior written consent will be
determined as follows: (i) if I am

 

1



--------------------------------------------------------------------------------

not an executive officer of the Company, then consent may be obtained from an
executive officer of the Company, or (ii) if I am an executive officer of the
Company, then from the Board of Directors of the Company. Upon termination of my
employment, I agree to cease using and to return to Company all whole and
partial copies and derivatives of the Confidential Information, whether in my
possession or under my direct or indirect control, provided that I am entitled
to retain my personal copies of (i) my compensation records, (ii) materials
distributed to shareholders generally and (iii) this Agreement.

2. PROPERTY OF THE COMPANY. All notes, memoranda, reports, drawings, blueprints,
manuals, materials, data, emails and other papers and records of every kind
which shall come into my possession at any time after the commencement of my
employment with the Company, relating to any Inventions (as defined below) or
Confidential Information, shall be the sole and exclusive property of the
Company. This property shall be surrendered to the Company upon termination of
my employment with the Company, or upon request by the Company, at any other
time either during or after the termination of such employment. I further agree
that in the event of termination of my employment with the Company I will
execute a Termination Certificate substantially in the form attached hereto as
Exhibit A.

3. INVENTIONS.

3.1. Disclosure. I shall disclose promptly in writing to an officer or to
attorneys of the Company in accordance with the Company’s policies and
procedures any idea, invention, work of authorship, whether patentable or
unpatentable, copyrightable or uncopyrightable, including, but not limited to,
any documentation, formula, design, device, code, improvement, method, process,
discovery, concept, development, machine or contribution, techniques, formulas,
formulations, data, programs, organisms, plasmids, cosmids, bacteriophages,
expression vectors, cells, cell lines, tissues, materials, substrates, media,
delivery methods or transfection methods, assays, compounds, peptides, proteins,
DNA, RNA, and their constructs, and sequence, genomic, and structural
information relating thereto, crystals, optically active materials, ceramics,
metals, metal oxides, and organic and inorganic chemical, biological and other
material and their progeny, clones and derivatives and salt forms (any of the
foregoing items hereinafter referred to as an “Invention”) I may conceive, make,
develop or work on, in whole or in part, solely or jointly with others, during
the term of my employment with the Company. The disclosure required by this
Section applies (a) during the period of my employment with the Company and for
one year thereafter; (b) with respect to all Inventions whether or not they are
conceived, made, developed or worked on by me during my regular hours of
employment with the Company; (c) whether or not the Invention was made at the
suggestion of the Company; (d) whether or not the Invention was reduced to
drawings, written description, documentation, models or other tangible form; and
(e) whether or not the Invention is related to the general line of business
engaged in by the Company. The Company agrees that it will take reasonable
precautions to keep Inventions disclosed to it pursuant to this Section 3.1 in
confidence and shall not use any Inventions for its own advantage unless those
Inventions are assigned or assignable to the Company pursuant to Section 3.2 or
otherwise.

 

2



--------------------------------------------------------------------------------

3.2. Assignment of Inventions to Company; Exemption of Certain Inventions. I
hereby assign to the Company, and agree to assign automatically without
requirement of further writing when first reduced to practice or recorded in a
tangible medium, without royalty or any other further consideration, my entire
right, title and interest in and to all Inventions and all intellectual property
rights therein that (i) relate to the subject matters related to my employment
and exist as of the date of this Agreement, for which I do not have an
obligation to assign to any third party or (ii) I conceive, make, develop or
work on during the period of my employment with the Company and for one year
thereafter, except those Inventions that I develop entirely on my own time after
the date of this Agreement without using the Company’s equipment, supplies,
facilities or Confidential Information, unless those Inventions either
(a) relate at the time of conception or reduction to practice of the Invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or (b) result from or are related to any work
performed by me for the Company, in which case I agree that any such Inventions
shall also be automatically assigned to the Company. I acknowledge and agree
that the Company has hereby notified me that the assignment provided for in
Section 3.2(ii) does not apply to any Invention which qualifies fully for
exemption from assignment under the provisions of Section 2870 of the California
Labor Code, a copy of which is attached as Exhibit B. I also acknowledge and
agree that nothing in this Section 3.2 above limits the assignment of any other
rights in or to Confidential Information or other technology or intellectual
property of the Company other than Inventions.

3.3. Records. I will make and maintain adequate and current written records of
all Inventions covered by Section 3.1. These records shall be and remain the
property of the Company.

3.4. Patents and Other Rights. Subject to Section 3.2, I will assist the Company
in obtaining, maintaining and enforcing patents, invention assignments and
copyright assignments, and other proprietary rights in connection with any
Invention covered by Section 3.1, and otherwise will assist the Company as
reasonably required by the Company to perfect in the Company the rights, title
and other interests in my work product granted to the Company under this
Agreement. Reasonable costs related to such assistance, if required, will be
paid by the Company. I further agree that my obligations under this Section 3.4
shall continue beyond the termination of my employment with the Company, but if
I am called upon to render such assistance after the termination of such
employment, I shall be entitled to a fair and reasonable rate of compensation
for such assistance. I shall, in addition, be entitled to reimbursement of any
expenses incurred at the request of the Company relating to such assistance
after the term of my employment. I hereby agree to waive any moral rights I may
have in any copyrightable work I create on behalf of the Company. If the Company
is unable for any reason, after reasonable effort, to secure my signature on any
document needed in connection with the actions specified above, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, which appointment is coupled with
an interest, to act for and in my behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
this Section 3.4 with the same legal force and effect as if executed by me.

3.5. Prior Contracts and Inventions; Information Belonging to Third Parties. I
represent and warrant that, except as set forth on Exhibit C hereto, there are
no other contracts to assign Inventions that are now in existence between any
other person or entity and me. I further represent that (a) I am not obligated
under any consulting, employment or other agreement which would affect the
Company’s rights or my duties under this Agreement, (b) there is no action,

 

3



--------------------------------------------------------------------------------

investigation, or proceeding pending or threatened, or any basis therefor known
to me involving my prior employment or any consultancy or the use of any
information or techniques alleged to be proprietary to any former employer, and
(c) the performance of my duties as an employee of the Company will not breach,
or constitute a default under any agreement to which I am bound, including,
without limitation, any agreement limiting the use or disclosure of proprietary
information acquired in confidence prior to engagement by the Company. I will
not, in connection with my employment by the Company, use or disclose to the
Company any confidential, trade secret or other proprietary information of any
previous employer or other person to which I am not lawfully entitled. As a
matter of record, I attach as Exhibit C of this Agreement a brief description of
all Inventions made or conceived by me prior to my employment with the Company
which I desire to be excluded from this Agreement (“Background Technology”). I
hereby grant Company a non-exclusive, royalty-free, perpetual and irrevocable,
worldwide right to use and sublicense the use of Background Technology for the
purpose of developing, marketing, selling and supporting Company technology,
products and services, either directly or through multiple tiers of
distribution, but not for the purpose of marketing Background Technology
separately from Company products or services.

4. NON-COMPETITION. During the term of my employment by the Company, I will not
without the prior written approval of (i) an executive officer of the Company,
in the event that I am not an executive officer of the Company, and (ii) the
Board of Directors of the Company, in the event that I am an executive officer
of the Company, (a) engage in any other professional employment or consulting,
or (b) directly or indirectly participate in or assist any business which is a
current or potential supplier, customer or competitor of the Company.

5. NON-SOLICITATION. During the term of my employment with the Company and for a
period of one (1) year thereafter, I will not solicit or encourage, or cause
others to solicit or encourage, any employees of the Company to terminate their
employment with the Company. During the term of my employment with the Company,
I will not solicit the business of any customer or client of the Company on my
own behalf or on behalf of any person or entity other than the Company.

6. MISCELLANEOUS. The parties’ rights and obligations under this Agreement will
bind and inure to the benefit of their respective successors, heirs, executors,
and administrators and permitted assigns. I will not assign this Agreement or
its obligations hereunder without the prior written consent of the Company and
any such purported assignment without consent shall be null and void from the
beginning. This Agreement constitutes the parties’ final, exclusive and complete
understanding and agreement with respect to the subject matter hereof, and
supersede all prior and contemporaneous understandings and agreements relating
to its subject matter. This Agreement may not be waived, modified or amended
unless mutually agreed upon in writing by both parties. In the event any
provision of this Agreement is found to be legally unenforceable, such
unenforceability shall not prevent enforcement of any other provision of the
Agreement. I acknowledge that the Company will suffer substantial damages not
readily ascertainable or compensable in terms of money in the event of the
breach of any of my obligations under this Agreement. I therefore agree that the
Company shall be entitled (without limitation of any other rights or remedies
otherwise available to the Company) to obtain an injunction from any court of
competent jurisdiction prohibiting the continuance or recurrence of any breach
of this Agreement. The rights and obligations of the parties under this
Agreement shall be governed in

 

4



--------------------------------------------------------------------------------

all respects by the laws of the State of California exclusively, without regard
to conflict of law provisions. I agree that upon Company’s request, all disputes
arising hereunder shall be adjudicated in the state and federal courts having
jurisdiction over disputes arising in San Francisco, California, and I hereby
agree to consent to the personal jurisdiction of such courts. Any notices
required or permitted hereunder shall be given to the appropriate party at the
address specified above or at such other address as the party shall specify in
writing. Such notice shall be deemed given upon personal delivery, or sent by
certified or registered mail, postage prepaid, three (3) days after the date of
mailing. This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument. This Agreement supersedes and replaces
the Confidential Information and Invention Assignment Agreement previously
entered into between you and Annapurna Therapeutics SAS.

 

5



--------------------------------------------------------------------------------

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE COMPANY
WILL RETAIN ONE COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.

IN WITNESS WHEREOF, I have executed this document as of the 29th day of January,
2016.

 

/s/ Carlo Russo

Employee

AGREED AND ACKNOWLEDGED:

 

Avalanche Biotechnologies By: /s/ Paul B.
Cleveland                                     Name: Paul B. Cleveland Title:
President & Chief Executive Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT A

TO

EMPLOYEE CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT

Termination Certificate

I, the undersigned, hereby certify that I do not have in my possession, nor have
I failed to return, any documents or materials relating to the business of
Company or its affiliates (the “Company”), or copies thereof, including, without
limitation, any item of Confidential Information listed in Section 3 of the
Company’s Employee Confidentiality And Inventions Assignment Agreement (the
“Agreement”) to which I am a party.

I further certify that I have complied with all of the terms of the Agreement
signed by me, including the reporting of any Inventions (as defined in the
Agreement) covered by the Agreement.

I further agree that in compliance with the Agreement, I will preserve as
confidential any information relating to the Company or any of it business
partners, clients, consultants or licensees which has been disclosed to me in
confidence during the course of my employment by the Company unless authorized
in writing to do so (i) by an executive officer of the Company, in the event
that I am not an executive officer of the Company, or (ii) by the Board of
Directors of the Company, in the event that I am an executive officer of the
Company.

 

Date:                                      

 

  (Employee’s Signature)  

 

  (Printed or Typed Name of Employee)



--------------------------------------------------------------------------------

EXHIBIT B

TO

EMPLOYEE CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT

California Labor Code

California Labor Code § 2870. Application of provision providing that employee
shall assign or offer to assign rights in invention to employer.

 

  (a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

  (2) Result from any work performed by the employee for the employer.

 

  (b) To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.



--------------------------------------------------------------------------------

EXHIBIT C

TO

EMPLOYEE CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT

(List here prior contracts to assign Inventions that are now in existence
between any other person or entity and you.)

(List here previous Inventions which you desire to have specifically excluded
from the operation of this Agreement. Continue on reverse side if necessary.



--------------------------------------------------------------------------------

EXHIBIT B

CHANGE IN CONTROL AND SEVERANCE AGREEMENT